There is no disagreement between the counsel as to the requisites of the affidavit of the landlord or his agent to warrant the issuing of a summons to the tenant in proceedings of this character. They disagree as to the construction of the affidavit in question. The statute (§ 28, 513, 2 R.S.) provides for the causes in which the landlord may resort to such summary proceedings for the removal of the tenant and others from the demised premises. Section twenty-nine requires the landlord, his legal representatives, agents or assigns, to make oath in writing of the facts, which, according to section twenty-eight, authorize the removal of the tenant. An examination of these sections will show, that the affidavit must state the facts showing that the relation of landlord and tenant exists between the parties, and the estate of the tenant, so that it will appear from the facts so stated, that the term of the tenant has expired, and that the landlord is entitled to possession. All this must appear from the facts stated. The legal conclusions of the *Page 453 
affiant will not suffice. Does the affidavit in the present case show the term for which Walter L. Cutting demised the premises to the respondent? As I understand it, it entirely fails to do this. All that it contains as to the term of one year, relates to the purchase by the appellant of Cutting. It may be surmised that the affiant designed by this to state the term of the tenant. But he failed to do this. If the fact were, that the letting was for two years instead of one, and this known to the affiant, he could not be convicted of perjury. The answer would be, that he had not sworn that the demise by Cutting to the relator was for one year, but that the purchase by the appellant from Cutting was for that time. This is the plain reading of the affidavit, as it appears in the return from the Supreme to this court. This court must be governed by that return, and if at liberty to look into the original affidavit, and thus ascertain what portion was printed and what written, the result would be the same. The return is an exact copy of the original. The court can no more transpose sentences in an affidavit, partly written and partly printed, than they could if wholly the one or the other. This, if allowable, would often make the party swear to a state of facts entirely different from what he intended, and in this way he might be convicted of perjury, when he had sworn to nothing but the truth. The only ground for making the transposition in the present case is, that unless it is made the affidavit fails to make a case. In these summary proceedings, it is the duty of the landlord to make a case, and if he fails so to do, the court cannot help him out by reading his affidavit otherwise than he has himself made it. The affidavit also fails to show that the appellant was, at the time of making the affidavit, the landlord of the premises. Although it states, that he was landlord and owner and had purchased the premises of Cutting, this is qualified by the addition of the words, "for the term of one year." If this was the entire estate purchased, the term was ended, and the appellant had no longer any interest in the premises. I think it clear, that if this was the entire estate purchased by the appellant, Comstock could not be convicted upon an *Page 454 
indictment, grounded upon the affidavit, charging that he had sworn that he purchased a larger estate. If this be so, it follows, that the Supreme Court were right in reversing the proceedings. Section forty-eight provides, that when any such proceedings brought before the Supreme Court by certiorari
shall be reversed or quashed, the court may award restitution with costs, etc. Section forty-nine, that if the proceedings shall be reversed or quashed by the Supreme Court, the tenant or lessee may recover, against the person making application for such removal, any damages he may have sustained by reason of such proceedings, with costs. Whether restitution be awarded in the present case, is probably not very material to the parties, as the relator, if entitled to possession, could recover the same in the proper action, and if not so entitled, can be at once ejected, notwithstanding such restitution; but as there is nothing in the proceedings under review enabling the court to determine the rights of the parties, and as the relator was in peaceable possession and has been wrongfully evicted, so far as appears, it is the duty of the court to award restitution, and leave the parties to assert their rights in a legal way.
The judgment must be affirmed with costs.
Judgment affirmed. *Page 455